Appeal from an order of Tompkins County Special Term, entered in the Office of the Tompkins County Clerk on the 18th day of November, 1947, which granted permission to claimant to file a notice of claim against the City of Ithaca, New York, on the ground that she was physically unable to file such claim within the sixty-day period provided by section 50-e of the General Municipal Law. Order unanimously affirmed, with $10 costs and disbursements. Present — Foster, P. J., Heffernan, Deyo, Santry and Bergan, JJ.